Citation Nr: 0841165	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Gillian-Barré 
Syndrome, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1976 to April 1979.  The veteran died in May 2005.  
The appellant is the veteran's surviving spouse. 

Procedural history

The appellant's June 2005 claim of entitlement to service 
connection for the cause of the veteran's death under 38 
U.S.C. § 1310, was denied in an October 2005 rating decision.  
The appellant submitted a timely notice of disagreement (NOD) 
in October 2005.  The RO conducted de novo review of the 
appellant's claim and issued a statement of the case (SOC) in 
July 2006.  The RO procured additional evidence and issued a 
supplemental statement of the case (SSOC) in June 2007.  The 
appellant's substantive appeal (VA Form 9) was received in 
June 2007.  

Pursuant to 38 U.S.C.A. § 7105(d)(3), the appellant had sixty 
days from the date on which the SOC was mailed, or the 
remainder of the "one year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later," in which to file a substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2008).  Accordingly, the appellant's substantive 
appeal was untimely.  However, the "failure to file a timely 
[substantive] appeal does not automatically foreclose an 
appeal, render a claim final, or deprive [the Board] of 
jurisdiction."  See Rowell v. Principi, 4 Vet. ?App. 9, 17 
(1993).  Where there is no indication that the RO closed the 
appeal for failure to file a timely substantive appeal and 
the RO treated the appellant's filing as timely, the Board is 

